DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12 and 18, the limitation “the display panel” lacks proper antecedent basis, since a display panel has not been previously introduced. Therefore, the limitation is interpreted to mean “a display panel”. 
Claims 13-17 and 19-20 are rejected by virtue of their dependence on the rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Publication No.: US 2008/0068536 A1, “Kim”).
Regarding Claim 1, Kim discloses a display panel (Figures 1 and 3), wherein, the display panel comprises:

A second substrate spaced apart from and opposite to the first substrate (Figure 3, second substrate 100), the second substrate comprising sequentially stacked a basal substrate layer of an array substrate (Figure 2A, basal substrate layer 101), a gate electrode insulating layer (Figure 3, gate electrode insulating layer 130), a color resist layer (Figure 3, color resist layer 160), a protective layer (Figure 3, protective layer 180), and a pixel electrode layer (Figure 3, pixel electrode layer 190),
The color resist layer comprising a first color resist, a second color resist, and a third color resist (Figure 3, first color resist 160b, second color resist 160g, third color resist 160r), 
A thickness of the third color resist being less than a thickness of the first color resist or a thickness of the second color resist (Paragraph 0063); and
A liquid crystal layer disposed between the first substrate and the second substrate (Figure 3, liquid crystal layer 300; Paragraph 0030). 

Regarding Claim 9, Kim discloses the display panel of claim 1, wherein, the protective layer facing the third color resist, and the protective layer facing the first color resist and the second color resist are uniform in thickness (Figure 3, the protective layer 180 is uniform in thickness).

Regarding Claim 12, Kim discloses a display device (Figure 3), wherein, the display device comprises a display panel, the display panel comprising: 
A first substrate (Figure 3, first substrate 200);
A second substrate spaced apart from and opposite to the first substrate (Figure 3, second substrate 100), the second substrate comprising sequentially stacked a basal substrate layer of an array substrate (Figure 2A, basal substrate layer 101), a gate electrode insulating layer (Figure 3, gate electrode insulating layer 130), a color resist layer (Figure 3, color resist layer 160), a protective layer (Figure 3, protective layer 180), and a pixel electrode layer (Figure 3, pixel electrode layer 190),
The color resist layer comprising a first color resist, a second color resist, and a third color resist (Figure 3, first color resist 160b, second color resist 160g, third color resist 160r), 
A thickness of the third color resist being less than a thickness of the first color resist or a thickness of the second color resist (Paragraph 0063); and
A liquid crystal layer disposed between the first substrate and the second substrate (Figure 3, liquid crystal layer 300; Paragraph 0030). 

Regarding Claim 18, Kim discloses a liquid crystal display, wherein the liquid crystal display comprises a display panel, the display panel comprising: 
A first substrate (Figure 3, first substrate 200);
A second substrate spaced apart from and opposite to the first substrate (Figure 3, second substrate 100), the second substrate comprising sequentially stacked a basal substrate layer of an array substrate (Figure 2A, basal substrate layer 101), a gate electrode insulating layer (Figure 3, gate electrode insulating layer 130), a color resist layer (Figure 3, color resist layer 160), a protective layer (Figure 3, protective layer 180), and a pixel electrode layer (Figure 3, pixel electrode layer 190),
The color resist layer comprising a first color resist, a second color resist, and a third color resist (Figure 3, first color resist 160b, second color resist 160g, third color resist 160r), 
A thickness of the third color resist being less than a thickness of the first color resist or a thickness of the second color resist (Paragraph 0063); and
A liquid crystal layer disposed between the first substrate and the second substrate (Figure 3, liquid crystal layer 300; Paragraph 0030). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al (US Publication No.: US 2020/0019029 A1, “Park”).

Kim fails to disclose that the thickness of the first color resist is approximately equal to the thickness of the second color resist.
However, Park discloses a similar display where the thickness of the first color resist is approximately equal to the thickness of the second color resist (Park, Figure 9, first color resist R, second color resist G; Paragraph 0200). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Park. One would have been motivated to do so for the purpose of improving the overall luminance of the display panel (Park, Paragraph 0172). 

Regarding Claim 13, Kim discloses the display device of claim 12. 
Kim fails to disclose that the thickness of the first color resist is approximately equal to the thickness of the second color resist.
However, Park discloses a similar display where the thickness of the first color resist is approximately equal to the thickness of the second color resist (Park, Figure 9, first color resist R, second color resist G; Paragraph 0200). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Park. One would have been motivated to do so for the purpose of improving the overall luminance of the display panel (Park, Paragraph 0172). 

Regarding Claim 19, Kim discloses the liquid crystal display of claim 18.
Kim fails to disclose that the thickness of the first color resist is approximately equal to the thickness of the second color resist.
However, Park discloses a similar display where the thickness of the first color resist is approximately equal to the thickness of the second color resist (Park, Figure 9, first color resist R, second color resist G; Paragraph 0200). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Park. One would have been motivated to do so for the purpose of improving the overall luminance of the display panel (Park, Paragraph 0172). 

Claims 3-5, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park in further view of Shin et al (US Publication No.: US 2008/0231779 A1, “Shin”).
Regarding Claim 3, Kim in view of Park discloses the display panel of claim 2.
Kim fails to disclose that the thickness of the first color resist or the thickness of the second color resist is at least 2.4 micrometers and at most 2.7 micrometers.
However, Shin discloses a similar display where the thickness of the first color resist or the thickness of the second color resist is at least 2.4 micrometers and at most 2.7 micrometers (Shin, Paragraph 0050 discloses a range that overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Shin. One would have been motivated to do so for the purpose of improving light transmissivity and reducing manufacturing costs (Shin, Paragraph 0050). 

	Regarding Claim 4, Kim in view of Shin and Park discloses the display panel of claim 3.
	Kim fails to disclose that a difference between the thickness of the third color resist and the thickness of the first color resist is at least .15 micrometers, and at most .25 micrometers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Park. One would have been motivated to do so for the purpose of improving the overall luminance of the display panel (Park, Paragraph 0172). 

	Regarding Claim 5, Kim in view of Shin and Park discloses the display panel of claim 4.
	Kim fails to disclose that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers. However, Kim discloses the general environment of optimizing the thickness of the color resists in order to improve black luminance (Kim, Paragraph 0038). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers is the result-effective variable, and when this thickness is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving luminance and light transmissivity are realized. While Kim does not directly disclose that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers for the purpose of improving black luminance thereby improving overall display light transmissivity.

Regarding Claim 14, Kim in view of Park discloses the display device of claim 13.
Kim fails to disclose that the thickness of the first color resist or the thickness of the second color resist is at least 2.4 micrometers and at most 2.7 micrometers.
However, Shin discloses a similar display where the thickness of the first color resist or the thickness of the second color resist is at least 2.4 micrometers and at most 2.7 micrometers (Shin, Paragraph 0050 discloses a range that overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Shin. One would have been motivated to do so for the purpose of improving light transmissivity and reducing manufacturing costs (Shin, Paragraph 0050). 

	Regarding Claim 15, Kim in view of Shin and Park discloses the display device of claim 14.
	Kim fails to disclose that a difference between the thickness of the third color resist and the thickness of the first color resist is at least .15 micrometers, and at most .25 micrometers.
	However, Park discloses a similar display where a difference between the thickness of the third color resist and the thickness of the first color resist is at least .15 micrometers, and at most .25 micrometers (Park, Paragraph 0203 discloses a difference of about .15 micrometers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Park. One would have been motivated to do so for the purpose of improving the overall luminance of the display panel (Park, Paragraph 0172). 

	Regarding Claim 16, Kim in view of Shin and Park discloses the display device of claim 15.
	Kim fails to disclose that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers. However, Kim discloses the general environment of optimizing the thickness of the color resists in order to improve black luminance (Kim, Paragraph 0038). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers is the result-effective variable, and when this thickness is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving luminance and light transmissivity are realized. While Kim does not directly disclose that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the thickness of the third color resist is at least 2.3 micrometers, and at most 2.41 micrometers for the purpose of improving black luminance thereby improving overall display light transmissivity.

Regarding Claim 20, Kim in view of Park discloses the liquid crystal display of claim 19.
Kim fails to disclose that the thickness of the first color resist or the thickness of the second color resist is at least 2.4 micrometers and at most 2.7 micrometers.
However, Shin discloses a similar display where the thickness of the first color resist or the thickness of the second color resist is at least 2.4 micrometers and at most 2.7 micrometers (Shin, Paragraph 0050 discloses a range that overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the color resists as disclosed by Kim to have a particular thickness as disclosed by Shin. One would have been motivated to do so for the purpose of improving light transmissivity and reducing manufacturing costs (Shin, Paragraph 0050). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park and Shin in further view of Kim (US Publication No.: US 2009/0180062 A1, “Kim’062”).
	Regarding Claim 6, Kim in view of Park and Shin discloses the display panel of claim 5.

	Kim’062 also fails to explicitly disclose that a thickness of the pixel electrode layer is 75 nanometers. However, Kim’062 discloses the general environment of optimizing the pixel electrode layer by having a certain thickness (Kim’062, Paragraph 0087). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a thickness of the pixel electrode layer is 75 nanometers is the result-effective variable, and when this thickness is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of forming a storage capacitor with limited interference are realized. While Kim’062 does not directly disclose that a thickness of the pixel electrode layer is 75 nanometers, Kim’062 does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim’062, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a thickness of the pixel electrode layer is 75 nanometers for the purpose of forming a storage capacitor with limited interference within the display device. 

Claims 7-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al (US Publication No.: US 2015/0085229 A1, “Park’229”).
Regarding Claim 7, Kim discloses the display panel of claim 1.
Kim fails to disclose that the second substrate further comprises a dielectric layer disposed between the basal substrate layer of the array substrate and the gate electrode insulating layer, a refractive index of the dielectric layer being between a refractive index of the basal substrate layer of the array substrate and a refractive index of the gate electrode insulating layer.
However, Park’229 discloses a similar display where the second substrate further comprises a dielectric layer disposed between the basal substrate layer of the array substrate and the gate electrode insulating layer, a refractive index of the dielectric layer being between a refractive index of the basal substrate layer of the array substrate and a refractive index of the gate electrode insulating layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Kim to include an additional dielectric layer as disclosed by Park’229. One would have been motivated to do so for the purpose of having a compensation layer between the two other layers in order to improve refractive index matching (Park’229, Paragraphs 0071-0073). 

Regarding Claim 8, Kim in view of Park’229 discloses the display panel of claim 7.
Kim fails to disclose that the refractive index of the dielectric layer is an average of the refractive index of the basal substrate layer of the array substrate and the refractive index of the gate electrode insulating layer.
However, Park’229 discloses a similar display where the refractive index of the dielectric layer is an average of the refractive index of the basal substrate layer of the array substrate and the refractive index of the gate electrode insulating layer (Park’229, Paragraph 0098 discloses that the refractive index of the dielectric layer CL may be an average of the refractive of the basal substrate SUB1 and the gate electrode insulating layer GI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Kim to include an additional dielectric layer as disclosed by Park’229. One would have been motivated to do so for the purpose of having a compensation layer between the two other layers in order to improve refractive index matching (Park’229, Paragraphs 0071-0073).

Regarding Claim 17, Kim discloses the display device of claim 12.
Kim fails to disclose that the second substrate further comprises a dielectric layer disposed between the basal substrate layer of the array substrate and the gate electrode insulating layer, a refractive index of the dielectric layer being between a refractive index of the basal substrate layer of the array substrate and a refractive index of the gate electrode insulating layer.
However, Park’229 discloses a similar display where the second substrate further comprises a dielectric layer disposed between the basal substrate layer of the array substrate and the gate electrode insulating layer, a refractive index of the dielectric layer being between a refractive index of the basal substrate layer of the array substrate and a refractive index of the gate electrode insulating layer (Park’229, Figure 4, basal substrate layer SUB1, dielectric layer CL, gate electrode insulating layer GI; Paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Kim to include an additional dielectric layer as disclosed by Park’229. One would have been motivated to do so for the purpose of having a compensation layer between the two other layers in order to improve refractive index matching (Park’229, Paragraphs 0071-0073). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang et al (US Publication No.: US 2015/0248038 A1, “Zhang”).
Regarding Claim 10, Kim discloses the display panel of claim 1.
Kim fails to disclose that a thickness of the protective layer facing the third color resist is smaller than a thickness of the protective layer facing the first color resist and the second color resist.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protective layer as disclosed by Kim to have varying thicknesses as disclosed by Zhang. One would have been motivated to do so for the purpose of improving light transmittance (Zhang, Paragraphs 0021-0023).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Watakabe et al (US Publication No.: US 2013/0021550 A1, “Watakabe”). 
Regarding Claim 11, Kim discloses the display panel of claim 1, wherein, the first substrate comprises a basal substrate layer of a color film substrate (Figure 3, basal substrate layer 201), and a common electrode layer disposed on the exposed basal substrate layer of the color film substrate (Figure 3, common electrode layer 210).
Kim fails to disclose a black matrix layer, wherein the black matrix layer is disposed on the basal substrate layer of the color film substrate, and the common electrode layer is disposed on the black matrix layer; the black matrix layer is disposed corresponding to joints of the first color resist, the second color resist, and the third color resist.
However, Watakabe discloses a similar display comprising a black matrix layer, wherein the black matrix layer is disposed on the basal substrate layer of the color film substrate, and the common electrode layer is disposed on the black matrix layer; the black matrix layer is disposed corresponding to joints of the first color resist, the second color resist, and the third color resist (Watakabe, Figure 3, black matrix layer BM is disposed according to joints of color resists CF1, CF2, CF3, common electrode layer CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kim to include a black matrix as disclosed by Watakabe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871